282 F.2d 842
108 U.S.App.D.C. 359
Edwin D. DORSEY et al., and Harry Bath et al., Appellants,v.John CUNNINGHAM et al., Appellees.
No. 15720.
United States Court of Appeals District of Columbia Circuit.
Argued June 8, 1960.Decided June 16, 1960.

Appeal from the United States District Court for the District of Columbia, F. Dickinson Letts, J.


1
Mr. Mozart G. Ratner, Washington, D.C., with whom Mr. Warren Woods, Washington, D.C., was on the brief, for appellants.


2
Mr. Joseph DuCoeur, Washington, D.C., with whom Mr. Herbert J. Miller, Jr., Washington, D.C., was on the brief, for the Board of Monitors.  Messrs. Raymond G. Larroca, Washington, D.C., and Howard P. Willens, Washington, D.C., also entered appearances for the Board of Monitors.


3
Mr. David Previant, Milwaukee, Wis., for appellee Internation Brotherhood of Teamsters.  Mr. Raymond W. Bergan, Washington, D.C., also entered an appearance for the International Brotherhood of Teamsters.


4
Mr. Seymour J. Spelman, Alexandria, Va., was on the brief for appellees Steve Milone, et al.


5
Mr. Godfrey P. Schmidt, New York City, entered an appeance for appellees Edward McFarland, et al.


6
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.


7
PER CURIAM.


8
This case came on for consideration on the original record and was argued by counsel.


9
Upon consideration whereof it is Ordered by the Court that the order of the District Court of May 3, 1960, denying the motions of appellants, petitioners for intervention in the District Court, to intervene, is set aside and the District Court is directed to grant the said motions to intervene subject, however, to the conditions that the appellants, said petitioning intervenors in the District Court, are permitted to intervene by the participation of their counsel, limited in number as the District Court may prescribe, with respect to the filing of such pleadings and papers and the presentation of argument, oral or written, with respect to matters designed to accomplish henceforth the basic purposes of the Consent Decree of January 31, 1958, approved as modified in English v. Cunningham, 106 U.S.App.D.C. 70, 269 F.2d 517, certiorari denied 361 U.S. 897, 905, 80 S. Ct. 187, 4 L. Ed. 2d 153, 181.


10
WILBUR K. MILLER, Circuit Judge, being of the opinion that Dorsey, et al. should not permitted to intervene, dissents from the foregoing order.